Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Comment
Claim 14 seems to flow more logically from claim 8 than from claim 12 as there is no direct relation described between the behavioral particle cloud and the location of the second emotion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bey (US 2012/0307664).
As for claim 1, Bey teaches a method for an Emotional-Imaging Composer, the method comprising: 
recording a real-time biosignal (e.g. blood pressure, pulse rate; fig. 6; [0045]) from a plurality of biosignal sensors (sensors S; fig. 7A; [0046]); 
determining an emotion that is associated with the real-time biosignal (when emotion like anger is detected; [0045]); and 
outputting a display feature corresponding to the emotion (moving color is changed to a solid red color when anger emotion is detected; fig. 5 and 6; [0044-0045]), wherein the display feature is a lighting effect on a graphical user interface (solid red is displayed on outer face 14; color displayed is a lighting effect; also see fig. 10).
As for claim 8, rejection of claim 1 applies.  Moreover, since a microprocessor takes readings from the sensors, and correlates the biometrics into one or more emotions before illuminating a color code (fig. 9; [0050] and [0057]), the process inherently involves executing an associated program using a computer-readable medium storing the program.
As for claim 15, rejection of claims 1 and 8 apply.  Moreover, note the use of sensors S, microprocessor MP, and inherent computer-readable medium.

Allowable Subject Matter
Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
training an emotion determination model to create a trained emotion determination model, wherein the training comprises: prompting a user to perform a training emotion; receiving training biometric signals during while the user is performing the training emotion; and determining, on a design quadrant, a location of a reference set point associated with the training biometric signals and the training emotion, of claims 2, 9 and 16 (see set points and design quadrant; fig. 4A); 
wherein the lighting effect on a graphical user interface comprises a behavior of a particle cloud, of claims 5, 12 and 19 (see particle cloud; fig. 4A); and 
determining a second emotion that is associated with a second real-time biosignal at a second time interval, wherein determining the second emotion comprises determining, on a design quadrant, a location of the second emotion, of claims 7 and 14 (in relation to set points and design quadrant; fig. 4A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628